Pannell, Presiding Judge.
Appellant was convicted of a felony in that he unlawfully and intentionally damaged the dwelling of Mrs. J. A. Bowen without her consent by fire and explosion. He appeals alleging error on the failure of the trial judge to direct a verdict because of insufficiency of evidence, and overruling of motion for new trial on general grounds.
There was evidence that while defendant’s mother was at the hospital with his sick father and unable to leave him, defendant repeatedly called her and demanded that she come and cook for him. Upon being told that she could not, he stated, more than once, to her that "I just hope that you have somewhere to come when you do come.” The house burned. There was testimony from third parties that defendant told them that he burned,the house but was not sure how. There was evidence that defendant was drinking or drunk.
The evidence was sufficient to go to a jury and sufficient to uphold their verdict.

Judgment affirmed.


Quillian and Clark, JJ., concur.